IN TI~IE SUPREME COURT OF THE STATE OF DELAWARE

JUSTIN VANN, §
§ No. 700, 2015
Defendant Below, §
Appellant, § Court Below-Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. 1502009571
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: June 7, 2016
Decided: June l0, 2016

0 R D E R
This 10“‘ day of June 2016, it appears to the Court that:

(l) The appellant’s opening brief was due to be filed on or before April
13, 2016. When the appellant did not file the brief by the April 13 deadline, the
Clerk sent the appellant a brief delinquency notice dated April 15, 2016, advising
the appellant that the brief must be filed within seven days. The appellant did not
respond to the Clerk’s brief delinquency notice and did not file the opening brief.

(2) On April 27, 2016, the Clerk issued a notice, by certified mail,
directing the appellant to show cause why the appeal should not be dismissed for
failure to file the opening brief. The notice to show cause directed the appellant to
respond within ten days and advised him that, if he did not respond, dismissal of

the appeal would be deemed to be unopposed.

(3) On May 20, 2016, the Clerk re~issued the notice to show cause,
sending it to the appellant at an updated address. On May 27, 2016, the Court
received the certified mail receipt, indicating that the appellant received the notice
to show cause on May 27, 2016. The appellant’s response to the notice to show
cause was due to be filed on or before June 6, 2016.

(4) The appellant did not respond to the notice to show cause and did not
file the opening brief. Under these circumstances, dismissal of the appeal is
deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

BY TI~[E COURT: